Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/15/2021 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication #2011/0153338 to Anderson (Anderson) in view of U.S. Patent Publication #2005/0163602 to Warlow (Warlow), U.S. Patent #10,453,348 to Speasl (Speasl), and either U.S. Patent Publication . 
With Respect to Claim 1
Anderson discloses an accommodation device configured to accommodate a plurality of work vehicles that carry out a work while traveling autonomously, comprising: a plurality of work vehicles that carry out a work while travelling autonomously (see e.g. [0025, 0029]) and transporting the work vehicles from one location to another via a vehicle ([0039]); wherein each accommodation case of the plurality of accommodation cases comprises: (ii) a power storage section (144) for charging electric power to the battery for storage therein([0039] discloses such recharging), but does not provide details of the structure of the vehicle and so does not disclose a plurality of accommodation cases configured to be mounted on a load carrying bed of a transporter vehicle and capable of accommodating the plurality of work vehicles individually; a movable track mounted on the load carrying bed of the transporter vehicle configured to connect to each of the plurality of accommodation cases respectively and further configured to rotate each of the plurality of accommodation cases along a vertical, circumferential preset path of the track; wherein each accommodation case of the plurality of accommodation cases comprises: (i) a detection section for detecting a stored power amount of a battery mounted on an accommodated work vehicle, or wherein the power storage section of the accommodation cases and the movable track are configured to be powered by a same power source onboard the transporter vehicle.   
However, Warlow discloses using a movable track (51-52 and related structure) mounted on the load carrying bed of a transporter vehicle (abstract, [0018], [0020], [0024]) in 
Speasl discloses a similar accommodation device (base module 105 which as shown is  a vehicle with wheels or disclosed as being coupled to a vehicles) for a plurality of work vehicle that carry out work while traveling autonomously (noting UAV 100) and a track (120) for moving an accommodation structure/work vehicle holding device (takeoff/landing surface 115), the accommodation structure including a power storage section (power transfer module 110) for charging electric power to the battery of the work vehicles for storage therein (Col. 7 lines 35-44); and using the same power source (505) on the transporter vehicle for moving along the track and the power storage section of the accommodation structure (Col. 8 lines 11-17, Col. 17 lines 53-57; see also Col. 10 lines 62-67 for using solar panels 165 to assist in providing electrical energy to power the power transfer module 110 and the motor 125 as well as other parts of the base module 105).  
Dimenstein discloses forming a docking/charging station with a detection section for detecting a stored power amount of a battery mounted on a charging/connected device ([0035], it detects at least whether it is charging or fully charged which is sufficient to meet the claim language; Sato discloses a recharging method for a rechargeable battery like the rechargeable battery on the accommodated work vehicles, with a charger including a detection section for detecting a stored power amount of a battery mounted on a charging/connected 
It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Warlow, to hold and transport the work vehicles of Anderson in accommodation cases/containers secured to a movable track mounted on the load carrying bed of a transporter vehicle like that of Warlow, in order to allow for long distance transportation and deployment of the work vehicles as taught by Anderson and ease of loading and unloading the accommodation cases/containers and their contents as taught by Warlow, and/or as a mere selection of an art appropriate structure for the home location (104).  
It would also have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Speasl to use the same source (e.g. solar panels or power source 555) to power both the power storage section of an accommodation structure used to recharge an autonomous work vehicle and the structure the accommodation structure is mounted to, to use a same power source onboard the transporter vehicle to power both the power storage section of the accommodation cases and the movable track, as a mere selection of an art appropriate method of power each/both, in order to reduce the number of separate power sources on the vehicle that would require separate servicing/maintenance, and/or as doing so constitutes at most merely making integral which does not patentably distinguish over the prior art (MPEP 2144.04) (i.e. compared to two separate power sources, it merely makes both power sources  a single/integral power source).
It would further have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Dimenstein or Sato, to add a detection section 
	Alternately, although Examiner maintains that Anderson provides sufficient motivation to use cases for the work vehicles, Andersson2 discloses transporting similar work vehicles to those of Anderson in a plurality of accommodation cases attached to the vehicle (e.g. multiple such cases connected as a stand, see e.g. FIGS. 1, 2C, and 3) for transport and deployment to various work sites, and including a recharging structure for recharging the work vehicles in the cases, which provides additional motivation for/evidence of the obviousness of the combinations above (e.g. using accommodation cases to removably store the work vehicles of Anderson in a transporting vehicle like that of Warlow for transport between work sites and the accommodation cases including a power storage section for charging the battery).   
With Respect to Claim 3
The accommodation device of claim 1, wherein each accommodation case of the plurality of accommodation cases is configured to accommodate a work vehicle comprising: a temperature sensor mounted on the work vehicle for detecting an ambient temperature; a gas cylinder mounted on the work vehicle and charged with fire extinguishing gas; and a valve control section configured to open a valve of the gas cylinder when the ambient temperature 
With Respect to Claim 4
The accommodation device of claim 1, wherein each accommodation case of the plurality of accommodation cases is configured to accommodate a work vehicle comprising: an air blower for blowing air onto a dropped object in the work site (at least inasmuch as the structure is capable of accommodating a work vehicle capable of performing such work and having these parts, noting also that Anderson discloses various different work vehicles with different functions and that grass cutting work vehicles are well known in the art).   
With Respect to Claim 5
The accommodation device of claim 1, wherein each accommodation case of the plurality of accommodation cases is configured to accommodate a work vehicle comprising: an arm portion that extends from a vehicle body along a work surface of the work site in a direction intersecting an advancing direction of the work vehicle (at least inasmuch as the structure of the combination is capable of accommodating a work vehicle capable of performing such work and having these parts, noting also that Anderson discloses various different work vehicles with different functions including lawn care such as watering, and that work vehicles for grass cutting are well known in the art).  
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Warlow and either Dimenstein or Sato, either alone or also in view of Andersson2 as applied to claim 1 above, and further in view of U.S. Patent #7,182,144 to Baba (Baba), U.S. Patent #7,228,203 to Koselka (Koselka), and U.S. Patent #8,807,234 to Ariizumi (Ariizumi).
With Respect to Claim 3
As an alternative to the rejection above using Anderson in view of Casucci and either Dimenstein or Sato alone, although the work vehicle is clearly only functionally claimed, in the interests of advancing prosecution, this combination is presented as an alternative rejection of claim 3. 
Baba discloses a work vehicle/robot used for fire fighting and including sensors mounted on the work vehicle for detecting fire and an extinguisher including an extinguishant for extinguishing the fire; Koselka discloses using a temperature/heat sensor on a robot to detect dangers (although not explicitly stated in Koselka, fire is a common danger detectable via heat sensors); and Ariizumi discloses an automated fire extinguishing system including a sensor (12) to detect if there is a fire, a fire extinguisher including a fire extenguishant that is a gas (carbon dioxide) and a gas cylinder charged with the fire extinguishing gas, and a valve control section (Controller H) configured to open a valve of the gas cylinder (noting electromagnetic on/off valve) when the ambient temperature becomes equal to or higher than a preset temperature (Col. 13 lines 39-53).
It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Baba, to use a fire fighting robot/vehicle as the work vehicle of the combination, and it would further have been obvious in view of Koselka to use a . 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Warlow and either Dimenstein or Sato, either alone or also in view of Andersson2 as applied to claim 1 above, and further in view of U.S. Patent #9,241,442 to Diazdelcastillo (Diaz).
With Respect to Claim 4
As an alternative to the rejection above using Anderson in view of Casucci and either Dimenstein or Sato alone, although the work vehicle is clearly only functionally claimed, in the interests of advancing prosecution, this combination is presented as an alternative rejection of claim 3. 
Diaz discloses a work vehicle for autonomous work wherein the work to be carried out by the work vehicles is a grass cutting work for cutting grass growing in the work site (Col. 4 lines 8-19); and the work vehicle includes an air blowing section (Col. 4 lines 20-24) for blowing air onto a dropped object in the work site (it is Examiner’s position that blowing air for specific tasks inherently allows blowing air onto an appropriate dropped object on a work site and/or 
	 It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Anderson to use different work vehicle structures for various tasks including lawn related tasks, and the disclosure of Diaz of using a work vehicle for grass cutting and air blowing, to form the work vehicle of the combination for these purposes (either permanently or by using replacable modules as taught by Diaz for the benefits disclosed by Diaz for its modular structure as well as the commonly known benefits of such modularity/separability).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Warlow and either Dimenstein or Sato, either alone or also in view of Andersson2 as applied to claim 1 above, and further in view of Diaz and/or U.S. Patent #6,611,738 to Ruffner (Ruffner)
With Respect to Claim 5
As an alternative to the rejection above using Anderson in view of Casucci and either Dimenstein or Sato alone, although the work vehicle is clearly only functionally claimed, in the interests of advancing prosecution, this combination is presented as an alternative rejection of claim 3. 
Diaz discloses a work vehicle for autonomous work wherein the work to be carried out by the work vehicles is a grass cutting work for cutting grass growing in the work site (Col. 4 lines 8-19) as well as the use of telescopic arms (Col. 6 line 24) and rake/broom modules; Ruffner discloses a work vehicle for autonomous work wherein the work to be carried out by the work vehicles is a grass cutting work for cutting grass growing in the work site and including 
	It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Diaz, to add a telescopic arm or rake/broom module to the device which is an arm that extends from a vehicle body along a work surface of the work site in a direction intersecting an advancing direction of the work vehicle as a mere selection of an art appropriate direction for the arm to extend and/or a mere selection of an art appropriate rake/broom structure and direction to use.  Alternately it would have been obvious to use an arm portion as taught by Ruffner for the benefits disclosed by Ruffner for its structure.  Alternately, Diaz provides further motivation to add the Ruffner arms to the work vehicle of the combination.
Response to Arguments
Applicant’s arguments filed 2/4/2020 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Applicant’s arguments that the previous art did not render obvious the subject matter added as part of the amended claims is persuasive. However, upon review of the amended claim language and addition search, new prior art references were found which necessitated the obviousness rejection above using those references.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J WAGGENSPACK whose telephone number is (571)270-7418.  The examiner can normally be reached on M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADAM J WAGGENSPACK/Primary Examiner, Art Unit 3734